




 
Exhibit 10.1A
 
FIRST AMENDMENT TO THE
 
AMERCO EMPLOYEE STOCK OWNERSHIP PLAN




On March 16, 1973, AMERCO, a Nevada corporation (the "Corporation") established
the AMERCO Profit Sharing Retirement Trust (the "Profit Sharing Plan") for
certain of its employees. The Profit Sharing Plan was subsequently amended from
time to time. Effective April 1, 1984, the Corporation established the AMERCO
Employee Savings and Protection Plan (the "Savings Plan") to permit employee
contributions to be made on a favorable tax basis through utilization of the
provisions of Section 401(k) of the Internal Revenue Code (the "Code"). The
Savings Plan was subsequently amended from time to time. Effective January 1,
1988, the Profit Sharing Plan and the Savings Plan were merged into a single
plan called the "AMERCO Retirement Savings and Profit Sharing Plan" (the "Profit
Sharing Plan").


Effective as of July 24, 1988, AMERCO established an "employee stock ownership
plan" (as defined in Section 407(d)(6) of the Employee Retirement Income
Security Act of 1974 (the "Act") and Section 4975(e)(7) of the Code) designed to
invest primarily in "qualifying employer securities" (as defined in Section
407(d)(5) of the Act and Section 4975(e)(8) of the Code) of the Corporation (the
"ESOP"). At the time, the ESOP was contained in a single document with the
Profit Sharing Plan and became known as the "AMERCO Employee Savings, Profit
Sharing and Employee Stock Ownership Plan." Notwithstanding the fact that the
ESOP was contained in a single document, it was in fact a "stand alone" plan.


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended and restated in its entirety effective January 1, 1989
to comply with the Tax Reform Act of 1986 ("TRA 86") and to make certain other
modifications. The AMERCO Employee Savings, Profit Sharing and Employee Stock
Ownership Plan was then amended on four occasions.


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was then amended and restated in its entirety to comply with the Small Business
Job Protection Act of 1996 ("SBJPA"), the Uniformed Services Employment and
Reemployment Rights Act of 1994 ("USERRA "), the Taxpayer Relief Act of 1997
("TRA 97")


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended to comply with GUST and EGTRRA legislative changes and
to make certain other modifications.


Effective January 1, 2007, the AMERCO Employee Savings, Profit Sharing and
Employee Stock Ownership Plan (the "ESOP") was amended by restating the AMERCO
Employee Stock Ownership Plan its entirety as a separate plan document to
incorporate certain amendments, and make certain administrative as well as other
 

 
 

--------------------------------------------------------------------------------

 



 
miscellaneous changes. The AMERCO Employee Savings and Profit Sharing Plan was
also restated and amended in its entirety as a separate plan document (the
"Employee Savings and Profit Sharing Plan").


By the adoption of this document, the ESOP (hereinafter the "Plan") is amended,
effective January 1, 2009, as follows:




1. Section 11.5 (d) of the Plan is hereby amended and restated in its entirety
to provide as follows:


"(b) TERMINATION AND DISABILITY. Payment to a Participant who is entitled to
benefits under Section 11.2 or Section 11.4 normally shall commence not later
than the date on which the Participant shall attain his Normal Retirement Date.
As a general rule, the Benefits Department will begin distributions pursuant to
Section 11.2 or Section 11.4 as soon as possible after the year-end Accounting
Date next following the Participant's termination of employment or
discontinuance of active employment due to Disability. At the written request of
the Participant, his ESOP Account may be distributed as soon as possible
following the Participant's Termination Date or discontinuance of active
employment due to Disability. If the total amount distributable to the
Participant from his Account at the time of any distribution under this ARTICLE
ELEVEN exceeds One Thousand Dollars ($1,000.00), no distribution shall be made
unless the Participant requests said distribution in writing. For purposes of
this rule, if the total amount distributable to the Participant from all his
accounts at the time of any distribution exceeds One Thousand Dollars
($1,000.00) then the amount in the Participant's account at all times thereafter
will be deemed to exceed One Thousand Dollars ($1,000.00)."


2. Section 11.6 (a) of the Plan is hereby amended and restated in its entirety
to provide as follows:


"(a)           DISTRIBUTION.


(i) Distribution of amounts credited to the ESOP Fund shall be made in Employer
Securities in a single distribution (other than cash in lieu of fractional
shares).


(ii) Effective January 1, 2009, if the value of a Participant's Account at the
time of distribution does not exceed One Thousand Dollars ($1,000.00), payment
of amounts credited to the ESOP Fund shall be made in cash, subject to the
Participant's or Beneficiary's right to elect a distribution of Employer
Securities with respect to amounts credited to the ESOP Fund (other than cash in
lieu of fractional shares)."
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
3. Section 11.6 (e) of the Plan is hereby amended and restated in its entirety
to provide as follows:


"(e) DISTRIBUTION OF SMALL AMOUNTS. Notwithstanding any provision of this Plan
to the contrary, however subject to the right of a Participant to demand
distribution in the form of Employer Securities, the Advisory Committee, in its
sole discretion, may direct payment benefits, by a Policy set by the Advisory
Committee with instructions to the Benefits Department in a single lump sum if
the total amount distributable to the Participant from all of his accounts at
the time of any distribution under this ARTICLE ELEVEN, does not exceed One
Thousand Dollars ($1,000.00) For purposes of this rule, if the total amount
distributable to the Participant from all his accounts at the time of any
distribution exceeds One Thousand Dollars ($1,000.00), then the amount in the
Participant's account at all times thereafter will be deemed to exceed One
Thousand Dollars ($1,000.00). The Advisory Committee, in its sole discretion,
may direct payment of the total amount distributable to the Participant,
regardless of whether the balance of all his accounts at any time ever exceeded
One Thousand Dollars ($1,000.00), upon such distributable amount falling below
One Thousand Dollars ($1,000.00). Participant consent shall still be required
however if the Participant had previously had a Benefit Commencement Date. All
distributions pursuant to this paragraph must be made not later than the close
of the second Plan Year following the Plan Year in which the Participant's
employment is terminated.


Effective with respect to distributions made on or after January 1, 2002 with
respect to Participants who separate from service on or after January 1, 2002,
the value of a Participant's nonforfeitable Account Balance shall be determined
without regard to that portion of the Account Balance that is attributable to
Rollover Contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the
Code. If the value of the Participant's nonforfeitable Account Balance as so
determined is One Thousand Dollars ($1,000.00) or less, the Plan may distribute
the Participant's entire nonforfeitable Account Balance, subject, however, to
the right of a Participant to demand distribution in the for of Employer
Securities."




4. All other provisions of the Plan not specifically amended herein shall remain
in full force and effect but shall be construed to give effect to the amendments
made herein unless it is clearly in error to do so.
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Corporation has caused this First Amendment to be
executed by its duly authorized representative this 3rd day of December, 2008.
 



                                                         Signature graphic
[siggraphic2.jpg]


 

